          Case 1:19-cv-10573-LGS Document 24 Filed 01/31/20 Page 1 of 45




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------- X
ANTHONY ZAPPIN,
                                                                  Case No. 1:19-cv-10573
                                   Plaintiff,
                                                                  (Case No. 1:19-cv-3781 related)
                         - against -
                                                                  FIRST AMENDED
                                                                  COMPLAINT
JORGE DOPICO,
ERNEST COLLAZO,
                                                                  Jury Trial Demanded
                                   Defendants.
------------------------------------------------------------- X

        Plaintiff Anthony Zappin (“Zappin”), proceeding pro se, hereby alleges the following

against Defendant Jorge Dopico (“Dopico”) and Defendant Ernest Collazo (“Collazo”)

(collectively, “Defendants”):

                                             INTRODUCTION

        1.       The Attorney Grievance Committee for the First Judicial Department (hereinafter

“Grievance Committee”), led by Defendant Jorge Dopico (its Chief Attorney) and Defendant

Ernest Collazo (its Chair), is nothing more than a fundamentally unethical skunkworks operation.

This assertion needs no more evidence than the fact that Grievance Committee has engineered a

fundamentally unconstitutional weapon to prosecute attorneys – the vast majority of whom have

done nothing wrong other than simply catching the ire of the corrupt state judicial system or one

of its judges – without affording them even the most basic tenets of Due Process, notably notice

and a fair opportunity to be heard. Indeed, this weapon is found nowhere in the Rules Governing

Attorney Discipline Matters codified in 22 NYCRR 1240 et seq. In fact, this weapon is a total

end-run around those rules. To make matters worse, this weapon is governed by no rules

whatsoever. The Grievance Committee uses this weapon to deny targeted attorneys formal

charges, contested hearings before the disciplinary authority and even a fact-finder in their case,
         Case 1:19-cv-10573-LGS Document 24 Filed 01/31/20 Page 2 of 45




all fundamental requirements of Due Process. Even worse, attorneys who are the subject of this

weapon are afforded substantially less process and safeguards than attorneys subject to attorney

discipline after being convicted of a crime. What is this weapon called? Collateral estoppel

attorney disciplinary proceedings, which are being used to discipline and disbar attorneys based

on mere civil findings. As set forth below, these proceedings fundamentally violate Due Process

and are facially unconstitutional. Consequently, Plaintiff respectfully asks this Court to extinguish

this unlawful weapon, declare collateral estoppel proceedings in the First Department facially

unconstitutional and put an end to Grievance Committee’s continued abuse of power and its

flaunting of the rules and attorneys’ right to Due Process.

                                  JURISDICTION AND VENUE

        2.      This Court has subject matter jurisdiction over Plaintiff’s claims against Defendants

Jorge Dopico and Ernest Collazo pursuant to 28 U.S.C. § 1331 as this matter involves a federal

question concerning the constitutionality of a pattern and policy of conduct and procedures used

in New York State attorney disciplinary proceedings.

        3.      Further, this Court has subject matter jurisdiction over Plaintiff’s claims against

Defendants Jorge Dopico and Ernest Collazo pursuant to 28 U.S.C. § 1331 as this matter involves

a federal question seeking redress under 42 U.S.C. § 1983 for violations of Plaintiff’s constitutional

and civil rights.

        4.      Venue is proper in the United States District Court for the Southern District of New

York pursuant to 28 U.S.C. § 1391(b) because a substantial part of the events or omissions giving

rise to the claims in this action occurred in this Judicial District.




                                                    2
         Case 1:19-cv-10573-LGS Document 24 Filed 01/31/20 Page 3 of 45




                                         THE PARTIES

       5.      Plaintiff Anthony Zappin is a resident of the State of West Virginia. He was the

respondent in the attorney disciplinary proceeding filed in the Supreme Court of the State of New

York, Appellate Division First Department (hereinafter, the “First Department”) in April 2016

captioned Matter of Anthony Jacob Zappin. As a result of the New York attorney disciplinary

proceeding, Zappin is now the respondent in a reciprocal disciplinary proceeding in the State of

West Virginia captioned Lawyer Disciplinary Board v. Anthony J. Zappin, Case No. 18-0250,

which was brought against him pursuant to Rule 3.20 of the West Virginia Rules of Lawyer

Disciplinary Procedure.

       6.      Defendant Jorge Dopico is a New York State official and is employed as the Chief

Attorney for the Attorney Grievance Committee for the First Judicial Department.              Upon

information and belief, Dopico is responsible for and oversees all investigations and charging

decisions made in attorney disciplinary proceedings in the First Department. Further, upon

information and belief, he oversees all cases filed on behalf of the Grievance Committee in the

First Department. Most importantly, upon information and belief, Dopico is responsible for

overseeing the policies and the procedures of the Grievance Committee in bringing attorney

disciplinary matters on behalf of the Grievance Committee. This includes ensuring compliance

with existing statutes, rules, and policies, which includes 22 NYCRR 1240 et seq. Zappin brings

this action against Dopico in his official capacity as Chief Attorney for the Attorney Grievance

Committee for the First Judicial Department seeking declaratory relief. Zappin further brings this

action against Dopico in his individual capacity seeking redress for violations of Plaintiff’s civil

and constitutionals rights.




                                                 3
            Case 1:19-cv-10573-LGS Document 24 Filed 01/31/20 Page 4 of 45




        7.      Defendant Ernest Collazo is a New York State official serving as the Co-Chair of

the Attorney Grievance Committee for the First Judicial Department. 1 Upon information and

belief, Collazo is responsible for overseeing the affairs of the Grievance Committee as well as the

conduct of its employees. Zappin brings this action against Collazo both in his official capacity

seeking declaratory relief. Zappin further brings this action against Dopico in his individual

capacity seeking redress for violations of Plaintiff’s civil and constitutionals rights.

                                   FACTUAL ALLEGATIONS

I.      Background

        A.      The Collateral Estoppel Disciplinary Proceeding Filed Against Zappin

        8.      On April 22, 2016, the Grievance Committee filed a petition in the First

Department, which was signed by Dopico and attested to under oath by Collazo, seeking

declaratory relief that Plaintiff should be found guilty of attorney misconduct without a hearing on

the merits and requesting that the matter be “refer[ed] … back to the [Grievance Committee] for

a hearing solely to consider evidence in aggravation or mitigation, if any, and for a

recommendation by the [Grievance] Committee of the appropriate sanction to be imposed upon

[Zappin] ….” (See Ex. 1, April 22, 2016 Collateral Estoppel Petition.) More specifically, the

Grievance Committee requested that the First Department apply offensive collateral estoppel to

certain specified findings in a February 29, 2016 child custody decision issued by Justice Matthew

F. Cooper (“Justice Cooper”) in Zappin’s personal divorce case, Anthony Zappin v. Claire

Comfort, Index No. 301568-2014 filed in New York County Supreme Court (hereinafter, “Zappin

v. Comfort”). Notably, the April 22, 2016 Collateral Estoppel Petition was filed against Zappin



        1
        At the time Matter of Zappin was filed in the First Department, Collazo was the sole chair of the
Grievance Committee.

                                                   4
            Case 1:19-cv-10573-LGS Document 24 Filed 01/31/20 Page 5 of 45




in direct contravention of the Grievance Committee’s own rules set forth in 22 NYCRR 1240 et

seq. requiring that an attorney be served formal charges and entitling the attorney to a hearing on

the merits. In other words, the Grievance Committee failed to comply with the rules and

requirements of 22 NYCRR 1240 et seq in initiating the collateral estoppel attorney disciplinary

proceeding against Zappin and instead manufactured a proceeding essentially without rules and

wholly outside the scope of 22 NYCRR 1240 et seq.

       9.       As explained more fully below, Justice Cooper wholly fabricated findings in the

February 29, 2016 child custody decision and, in essence, falsified the decision. Justice Cooper’s

actions were undertaken in an apparent effort to retaliate against Zappin for at least the following:

       i.       For exercising his constitutional right to seek redress by filing a lawsuit in the New

                York Court of Claims against Justice Deborah Kaplan in connection with the brutal

                assault Zappin suffered in her courtroom (see Ex. 2, Zappin Court of Claims

                Complaint), which resulted in her reassignment to an administrative position in the

                New York Unified Court System;

       ii.      For locating and distributing pursuant to his First Amendment right a transcript of

                Justice Deborah Kaplan’s testimony in her father’s organized crime criminal trial

                conducted in the United States District Court for the Eastern District of New York

                where it is suggested that she may be implicated in her father’s criminal affairs and

                in which she aggressively disparaged a domestic violence victim testifying against

                her father;

       iii.     For criticizing and legally challenging the unethical actions and attorney

                misconduct of the Attorney for the Child Harriet Newman Cohen, an individual

                deeply entrenched in the corruption of the matrimonial bar and who provided


                                                  5
           Case 1:19-cv-10573-LGS Document 24 Filed 01/31/20 Page 6 of 45




                 substantial financial support to both Justice Kaplan and Justice Cooper in their

                 election to the bench; and

       iv.       Most importantly, for posting in accordance with his First Amendment rights a

                 series of videos clips to YouTube taken from CLE presentations conducted by the

                 New York Women’s Bar Association in which Justice Cooper made highly

                 inappropriate, extremely unethical and discriminatory remarks. 2

Indeed, Justice Cooper fabricated findings in the February 29, 2016 child custody decision in

coordination with the Grievance Committee, namely staff attorney Kevin Doyle and Defendant

Dopico, with the specific intent that a collateral estoppel disciplinary proceeding would be lodged

against Zappin based on those fabricated findings.

       10.       As mentioned above, Zappin was (unconstitutionally) denied a hearing on the

merits before the Grievance Committee as to the assertions of misconduct in the April 22, 2016

Collateral Estoppel Petition. The egregiousness of the fact that Zappin was denied an opportunity

to defend himself on the merits before the Grievance Committee was compounded by the

following:

                With the exception of Claire Comfort’s family offense allegations, Zappin was

                 never afforded notice (or an opportunity to defend himself) that he would be subject

                 to the findings relied upon by the Grievance Committee during the child custody

                 proceedings. Likewise, Zappin was never afforded notice that he may be subject

                 to disciplinary action – much less that he could be collaterally estopped from

                 challenging Justice Cooper’s findings in a disciplinary proceeding – during the



       2
            The    videos    of   Justice Matthew   F.   Cooper             can     be    found    at
https://www.youtube.com/channel/UCz5ceNeH6KycSayEfTAhB2g.

                                                  6
Case 1:19-cv-10573-LGS Document 24 Filed 01/31/20 Page 7 of 45




     child custody proceedings.      These facts were shockingly uncontested by the

     Grievance Committee during the collateral estoppel disciplinary proceeding filed

     against Zappin. (See Ex. 3, Zappin Motion; Ex. 4, Doyle Opposition.) Likewise,

     these facts were not contested by Ms. Comfort (Zappin’s ex-wife and defendant in

     the underlying matrimonial action) in subsequent child custody modification

     proceedings. (See Ex. 5, Zappin Motion and Supplemental Memorandum; Ex. 6,

     Comfort Opposition.)      Yet, the Grievance Committee unethically continued to

     pursue the imposition of attorney discipline despite being well-aware that Zappin

     was denied his constitutional right to fair notice.

    With respect to Claire Comfort’s family offense allegations, Zappin was denied a

     full and fair opportunity to defend himself. Without any legal justification, Justice

     Cooper categorically and systemically excluded any and all relevant and material

     evidence necessary for Zappin’s defense. This included: (i) three (3) eye-witnesses

     with information and relevant testimony disproving Claire Comfort’s allegations;

     (ii) the metadata to Claire Comfort’s photographs introduced into evidence at the

     child custody trial in support of her allegations which showed that the photographs

     had been digitally altered and that they were not taken on the dates she testified that

     they were; (iii) subpoenaed video footage from the Time Warner Center showing

     Claire Comfort physically attacking Zappin and striking their child; and (iv)

     authenticated photographs and text messages indisputably proving Claire

     Comfort’s allegations were false. Again, the Grievance Committee shockingly did

     not dispute any of these facts. (See Ex. 3, Zappin Motion; Ex. 4, Doyle Opposition.)

     Likewise, these facts were not contested by Ms. Comfort (Zappin’s ex-wife and


                                        7
Case 1:19-cv-10573-LGS Document 24 Filed 01/31/20 Page 8 of 45




     defendant in the underlying matrimonial action) in subsequent child custody

     modification proceedings.        (See Ex. 5, Zappin Motion and Supplemental

     Memorandum; Ex. 6, Comfort Opposition.)            Yet, the Grievance Committee

     unethically continued to pursue the imposition of attorney discipline despite being

     well-aware that Zappin was denied his fundamental right to evidence and a fair

     opportunity to defend himself.

    The record made apparent that Justice Cooper was not an impartial arbiter. While

     Justice Cooper engaged in extremely inappropriate and abusive behavior

     throughout the proceedings, his deep-seated antagonism towards Zappin was well

     on display by the fact that he engaged in extrajudicial conduct by admittedly

     personally disseminating a statutorily sealed September 18, 2015 sanctions decision

     to the press (e.g., The New York Law Journal, The New York Post and The Daily

     News) in an effort to publicly inflict undue personal and professional harm on

     Zappin. Moreover, the September 18, 2015 sanctions decision contained verifiably

     false assertions by Justice Cooper intended to portray Zappin in a negative and,

     more importantly, a false light. Again, the Grievance Committee shockingly did

     not dispute any of these facts during the collateral estoppel disciplinary proceeding.

     (See Ex. 3, Zappin Motion; Ex. 4, Doyle Opposition.) Likewise, these facts were

     not contested by Ms. Comfort (Zappin’s ex-wife and defendant in the underlying

     matrimonial action) in subsequent child custody modification proceedings. (See

     Ex. 5, Zappin Motion and Supplemental Memorandum; Ex. 6, Comfort

     Opposition.) Nonetheless, the Grievance Committee unethically continued to




                                       8
         Case 1:19-cv-10573-LGS Document 24 Filed 01/31/20 Page 9 of 45




               pursue the imposition of attorney discipline despite being well-aware that Zappin

               was denied his constitutional right to a fair and impartial arbiter.

Indeed, the record from the collateral estoppel disciplinary proceedings makes it unequivocally

apparent that Zappin was denied his most basic right of notice and a fair opportunity to be heard.

       11.     Zappin opposed the April 22, 2016 Collateral Estoppel Petition. Of important note,

Zappin requested that the proceeding be stayed until such time that he could appeal Justice

Cooper’s February 29, 2016 child custody decision. The request was made so that Zappin’s appeal

of the February 29, 2016 child custody decision would not be effectively predetermined by the

First Department deciding the Grievance Committee’s April 22, 2016 Collateral Estoppel Petition.

Indeed, such a situation would unfairly and prejudicially permit a dependent proceeding to effect

the outcome of an independent proceeding.

       12.     On October 17, 2016, the First Department issued a two (2) sentence order granting

the Grievance Committee’s April 22, 2016 Collateral Estoppel Petition. (See Ex. 7, October 17,

2016 Order.) The First Department failed to explain in any way why the application of collateral

estoppel was appropriate. (See id.) In fact, the order provided no recitation of the facts, discussion,

legal analysis or even specific findings of any kind. (See id.) Rather, it simply lists the Rules of

Professional Conduct that it found Zappin guilty of violating. (See id.) It must be further noted

that the October 17, 2016 order found Zappin guilty of seven (7) violations of the Rules of

Professional Conduct without specifying which factual findings by Justice Cooper it relied on in

finding Zappin guilty of the violations.            Such a vague decision fundamentally and

unconstitutionally interfered with Zappin’s right to appeal, his right to challenge the decision in

foreign jurisdictions where reciprocal disciplinary proceedings may be brought against him and,

most importantly, with his right to defend himself at the subsequent sanction hearing where he was


                                                  9
        Case 1:19-cv-10573-LGS Document 24 Filed 01/31/20 Page 10 of 45




not provided the precise factual basis that the First Department found to be in violation of the rules.

Notably, the Grievance Committee has conceded that such perfunctory one (1) and two (2)

sentence decisions are routine in collateral estoppel attorney disciplinary proceedings. (See Ex. 8,

Doyle Opposition.)

       13.     Most egregious, however, the First Department granted the April 22, 2016

Collateral Estoppel Petition without first allowing Zappin to appeal the underlying February 29,

2016 child custody decision in Zappin v. Comfort, consequently predetermining and interfering

with his appeal in that independent proceeding. To put it another way, the First Department issued

an adverse decision against Zappin in a dependent proceeding that substantially interfered with

and predetermined Zappin’s appeal in an independent proceeding.

       14.     A sanction hearing was held before Referee Martin Gold in December 2016.

Zappin introduced a handful of character letters as well as a letter from his treating therapist.

However, Zappin was fundamentally prejudiced and placed in a constitutionally tenable situation.

More specifically, Zappin did not testify at the hearing. On advice of counsel, Zappin stayed silent

because his appeal of the underlying February 29, 2016 child custody decision in Zappin v.

Comfort (upon which the collateral estoppel disciplinary proceeding was based) was pending

before the First Department in which he was directly contesting the findings relied upon by the

Grievance Committee in its April 22, 2016 Collateral Estoppel Petition. Both Referee Martin Gold

and the First Department unconstitutionally used Zappin’s silence at the sanction hearing as

evidence of a “lack of remorse.” In other words, Zappin’s exercise of his right to appeal was

unlawfully and unconstitutionally cited against him as an aggravating factor.

       15.     On August 3, 2016, Referee Gold issued a report (ghost written by the Grievance

Committee) recommending that the Grievance Committee’s position that Zappin be disbarred be


                                                  10
        Case 1:19-cv-10573-LGS Document 24 Filed 01/31/20 Page 11 of 45




adopted by the First Department. In the perfunctory report devoid of any real analysis or

discussion, Referee Gold made numerous assertions of misconduct levied at Zappin not contained

in the April 22, 2016 Collateral Estoppel Petition, which Zappin was never afforded notice of or

an opportunity to contest at any point in either the Zappin v. Comfort proceeding or the collateral

estoppel disciplinary proceeding. These assertions (almost all entirely false) included, but were

not limited to the following: (i) that Zappin “made numerous abusive and threatening statements,

both in and out of court, about his wife and her father” (see Ex. 9, Gold Report); (ii) that Zappin

“filed a false police report in Washington, D.C. asserting that his wife had physically attacked

him” (id. at 4); and (iii) that Zappin “made threatening, disrespectful and false accusations

disrupting judicial proceedings, concerning Judge Epstein in Washington, D.C., and Justice

Cooper and Justice Kaplan in Supreme Court, New York County” (id. at 4).

       16.     On March 8, 2018, the First Department issued a decision and order confirming

Referee Gold’s Report. (See Ex. 10, March 3, 2018 Decision and Order.) In its decision, the First

Department wholly ignored Respondent numerous constitutional and factual arguments. (See Ex.

11, Zappin Opposition to Motion to Confirm; Ex. 12, Zappin Motion to Vacate.) In comparing

Zappin’s papers to the March 8, 2018 Decision and Order it is apparent that in at least three (3)

spots in the decision, the First Department knowingly and deliberately and verifiably

misrepresented and/or outright lied about Zappin’s legal arguments and conduct in the collateral

estoppel disciplinary proceeding.

       17.     Most egregious, the First Department contrived and cited nearly a dozen assertions

of misconduct levied at Zappin which were not contained in the April 22, 2016 Collateral Estoppel

Petition and which Zappin was never afforded notice of or an opportunity to contest either in the




                                                11
        Case 1:19-cv-10573-LGS Document 24 Filed 01/31/20 Page 12 of 45




Zappin v. Comfort matrimonial proceeding or at any point in the collateral estoppel disciplinary

proceeding. These assertions included, but are not limited to:

                        That Zappin “beginning in April 2014, engaged in acts that repeatedly
                         demonstrated disrespect for the court and counsel, by, inter alia, flouting
                         the judicial directives of threes judges (a judge of the District of Columbia
                         Superior Court, the original matrimonial judge and the matrimonial judge
                         who made these findings” (Ex. 10, March 8, 2018 Decision at Order at 2,
                         7);

                        That Zappin “set[] up a fake website about the attorney for the child by
                         registering her name as a domain name and posting derogatory messages
                         about her on it” (id. at 2, 6);

                        That Zappin “baselessly fil[ed] a disciplinary complaint against a court-
                         appointed psychiatric expert witness” (id. at 2, 7);

                        That Zappin “had attempted to publicly defame the attorney for the child”
                         (id. at 2, 7);

                        That Zappin “fil[ed] … a police report falsely accusing his wife of
                         committing acts of domestic violence” (id. at 3, 7); and

                        That Zappin admitted to “engaging in threatening behavior toward the
                         matrimonial judge” (id. at 5).

The fact that Zappin was denied notice and an opportunity to defend himself with respect to these

assertions of misconduct levied in the March 8, 2018 Decision and Order is not uncontested by the

Grievance Committee. And, more importantly, each of these unnoticed assertions of attorney

misconduct lodged at Zappin out-of-the-blue in the March 8, 2018 decision are verifiably and

provable false.

       B.         The West Virginia Reciprocal Disciplinary Proceeding

       18.        Zappin is also admitted to practice law in the State of West Virginia. Pursuant to

West Virginia law, Zappin notified the West Virginia Office of Disciplinary Counsel (hereinafter,

“WV Bar Counsel”) of the First Department’s March 8, 2018 decision and order on March 19,

2018. In that letter, Zappin formally asserted that he would contest the imposition of reciprocal
                                                  12
        Case 1:19-cv-10573-LGS Document 24 Filed 01/31/20 Page 13 of 45




discipline based on the fact he was denied Due Process in the New York collateral estoppel

disciplinary action and that the evidence upon which he was disciplined is infirm. (See Ex. 13,

WV Notice of Reciprocal Disciplinary Action.) That same day, pursuant to Rule 3.20 of the West

Virginia Rules of Lawyer Disciplinary Procedure, WV Bar Counsel instituted a reciprocal

disciplinary proceeding and asked that identical discipline be imposed. (See id.)

       19.       Pursuant to West Virginia law, Zappin was entitled to a hearing before a Lawyer

Disciplinary Hearing Subcommittee in the reciprocal disciplinary action – something which he

was denied in New York. Prior to the hearing, West Virginia Bar Counsel received an entire copy

of the record from the New York collateral estoppel disciplinary action as well as the entire record

from the child custody proceedings in Zappin v. Comfort. The West Virginia hearing confirmed

Zappin’s repeated contentions that the New York collateral estoppel disciplinary proceeding

violated Due Process, that Justice Cooper was not an impartial arbiter and, more importantly, that

he had fabricated and falsified findings in his February 29, 2016 custody decision used in New

York to impose discipline on him.

       20.       With respect to the constitutionality of the New York collateral estoppel

disciplinary action, the following took place at the West Virginia hearing:

                Zappin submitted to the Hearing Subcommittee that he did not receive a hearing to

                 raise defenses, call witnesses and offer evidence, much less a hearing on the merits

                 as to the assertion of misconduct levied against him in the New York disciplinary

                 proceeding, which infringed on his right to Due Process. (See Ex. 14, WV Hearing

                 Transcript.) This was not contested by West Virginia Bar Counsel. (See id.)

                Zappin submitted to the Hearing Subcommittee that he was not afforded formal

                 notice of disciplinary charges in the New York collateral estoppel proceeding in

                                                  13
Case 1:19-cv-10573-LGS Document 24 Filed 01/31/20 Page 14 of 45




      violation of the New York Rules for Attorney Disciplinary Matters codified in 22

      NYCRR 1240 et seq. and United States Supreme Court precedent as set forth in In

      re Ruffalo, 390 U.S. 544 (1968). (See Ex. 14, WV Hearing Transcript.) This was

      not contested by West Virginia Bar Counsel.

     Zappin submitted that during the underlying matrimonial action that apart from

      Claire Comfort’s family offense allegations that he was not afforded notice or an

      opportunity to be heard with respect to the findings from the child custody decision

      that the Grievance Committee relied on in its April 22, 2016 Collateral Estoppel

      Petition. (See Ex. 14, WV Hearing Transcript.) This was not contested by West

      Virginia Bar Counsel. (See id.) More specifically, West Virginia Bar Counsel

      failed to point to anywhere in the record in Zappin v. Comfort where Zappin was

      afforded notice he was subject to the findings relied upon by the Grievance

      Committee in the April 22, 2016 Collateral Estoppel Petition. (See id.)

     Zappin submitted that during the underlying matrimonial action that he was not

      afforded a full and fair opportunity to defend against Claire Comfort’s family

      offense allegations. (See Ex. 14, WV Hearing Transcript.) More specifically,

      Zappin asserted and presented extensive evidence that he was denied access to

      highly relevant evidence necessary to his defense of the family offense allegations

      and that he was not permitted to call witnesses with highly relevant testimony

      likewise necessary to his defense (and in support of his family offense allegations

      against Claire Comfort). (See supra at ¶ 10, Bullet 2.) Moreover, Zappin asserted

      that he was unfairly and unconstitutionally denied a fair right to defend himself

      where he was forced to put on his defense evidence as to Ms. Comfort’s allegations

                                       14
           Case 1:19-cv-10573-LGS Document 24 Filed 01/31/20 Page 15 of 45




                 of domestic violence before her testimony in her case-in-chief and Zappin was

                 precluded by Justice Cooper from introducing rebuttal evidence in his defense as

                 to her allegations of domestic violence after her testimony in her case-in-chief. 3

                 These facts were not contested by West Virginia Bar Counsel. (See id.)

       21.       With respect to Justice Cooper’s partiality during the Zappin v. Comfort

proceedings, the following took place at the West Virginia hearing:

                Zappin submitted that Justice Cooper was not an impartial arbiter. (See Ex. 14,

                 WV Hearing Transcript.) In support of this position, Zappin presented evidence

                 that he had repeatedly and verifiably fabricated findings across numerous orders,

                 that he had been found to have engaged in extrajudicial conduct by disseminating

                 statutorily sealed decisions from the child custody matter to the press and that he

                 had engaged in outright abusive behavior towards Zappin during the child custody

                 proceedings calling into question the fairness of the proceeding (which included

                 taunting, provoking and goading Zappin). (See id.) These facts and evidence were

                 wholly uncontested by West Virginia Bar Counsel. (See id.)

       22.       Most notable, though, was Zappin’s presentation and evidence concerning the

infirmity of evidence in the New York collateral estoppel disciplinary proceeding. Specifically,

with respect to the issue of the infirmity of evidence upon which Zappin was found guilty of

attorney misconduct in New York, the following occurred at the West Virginia hearing:

                In the New York disciplinary order, the First Department disciplined Zappin based

                 on Justice Cooper’s finding that he fabricated text messages and entered them into



       3
         Notably, Ms. Comfort wildly changed her allegations in her testimony during her case-in-chief
than what she had previously sworn to in prior petitions and motions.

                                                 15
Case 1:19-cv-10573-LGS Document 24 Filed 01/31/20 Page 16 of 45




      evidence at the child custody trial in Zappin v. Comfort. (See Ex. 1, April 22, 2016

      Collateral Estoppel Petition; Ex. 10, March 8, 2018 Decision and Order.) Zappin

      presented testimony and evidence that the text messages Justice Cooper asserted

      that Zappin falsified in the February 29, 2016 child custody decision were never

      entered into evidence at the custody trial and, with one exception, the text messages

      do not even exist. (See Ex. 14, WV Hearing Transcript.) This evidence and

      testimony were not contested by West Virginia Bar Counsel. (See id.)

     Moreover, a November 9, 2013 text message exchanged between Zappin and Ms.

      Comfort that was in dispute between the parties at the child custody trial, which

      Justice Cooper claimed Zappin “falsified” without any technical evidence to

      support that conclusion. (See Ex. 1, April 22, 2016 Collateral Estoppel Petition;

      Ex. 10, March 8, 2018 Decision and Order.) Zappin presented evidence that Ms.

      Comfort had apparently inadvertently presented to the New York court two

      different versions of the November 9, 2013 text message with different text

      confirming she had falsified her version. (See Ex. 14, WV Hearing Transcript.)

      Meanwhile, Zappin’s version of the November 9, 2013 text message was presented

      on his iPad device whose file system was encrypted precluding any ability to alter

      the text message on his device. (See id.) Consequently, it was apparent that Ms.

      Comfort had falsified her versions of the November 9, 2013 text message. This

      evidence and testimony were not contested by West Virginia Bar Counsel. (See

      id.)

     In the New York disciplinary order, the First Department disciplined Zappin based

      on Justice Cooper’s finding that he gave false testimony during the February 29,

                                       16
Case 1:19-cv-10573-LGS Document 24 Filed 01/31/20 Page 17 of 45




      2016 child custody trial in Zappin v. Comfort. (See Ex. 1, April 22, 2016 Collateral

      Estoppel Petition; Ex. 10, March 8, 2018 Decision and Order.) Zappin presented

      testimony and evidence that the instances of “false testimony” Justice Cooper cited

      in his child custody decision were nowhere in the transcripts and that he never gave

      the cited testimony. (See Ex. 14, WV Hearing Transcript.) In other words, Justice

      Cooper corruptly and falsely attributed testimony to Zappin in the February 29,

      2016 child custody decision and then went on to make findings that Zappin testified

      falsely at the custody trial based on the this falsely attributed testimony. This

      evidence and testimony were not contested by West Virginia Bar Counsel. (See

      id.)

     In the New York disciplinary order, the First Department asserted that Zappin

      induced Dr. William Manion, an expert that he retained, to give false testimony at

      the child custody trial in Zappin v. Comfort based on Justice Cooper’s assertion that

      Dr. Manion testified that Zappin wrote his expert report. (See Ex. 1, April 22, 2016

      Collateral Estoppel Petition; Ex. 10, March 8, 2018 Decision and Order.) Zappin

      presented testimony and evidence that Dr. Manion never gave such testimony. (See

      Ex. 14, WV Hearing Transcript.) In fact, the transcript from the child custody trial

      confirmed the opposite, that Dr. Manion testified that he alone wrote his report.

      (See id.) This evidence and testimony were not contested by West Virginia Bar

      Counsel. (See id.)

     In the New York disciplinary order, the First Department asserted that Zappin

      “flouted” directives and court orders issued in New York and the District of

      Columbia during the Zappin v. Comfort child custody proceedings. (See Ex. 10,

                                       17
Case 1:19-cv-10573-LGS Document 24 Filed 01/31/20 Page 18 of 45




      March 8, 2018 Decision and Order.)      Zappin presented evidence and testimony

      that he was never found to have “flouted” or violated a court order during the

      proceeding and that during the New York disciplinary proceedings he was never

      placed on notice as to what orders he “flouted” or violated warranting attorney

      discipline. (See Ex. 14, WV Hearing Transcript.) This evidence and testimony

      were not contested by West Virginia Bar Counsel. (See id.)

     In the New York disciplinary order, the First Department accused Zappin of

      “defaming” the Attorney for the Child. (See Ex. 10, March 8, 2018 Decision and

      Order.)   Zappin presented evidence and testimony that he never “defamed” the

      Attorney for the Child. (See Ex. 14, WV Hearing Transcript.) He further testified

      that he had never been found to have “defamed” the Attorney for the Child and that

      he had never been placed on notice as to what statements he purportedly made that

      were considered defamatory. (See id.) This evidence and testimony were not

      contested by West Virginia Bar Counsel. (See id.)

     In the New York disciplinary order, the First Department accused Zappin of setting

      up a website to disparage the Attorney for the Child. (See Ex. 10, March 8, 2018

      Decision and Order.) Zappin presented evidence and testimony that he never set

      up such a website. (See Ex. 14, WV Hearing Transcript.) This evidence and

      testimony were not contested by West Virginia Bar Counsel. (See id.)

     In the New York disciplinary order, the First Department accused Zappin of filing

      a false police report against his ex-wife Ms. Comfort. (See Ex. 10, March 8, 2018

      Decision and Order.) Zappin presented evidence and testimony that during the New

      York disciplinary proceeding that no copy of a police report was ever placed in the

                                      18
Case 1:19-cv-10573-LGS Document 24 Filed 01/31/20 Page 19 of 45




      record, that he was never placed on notice as to what statements he made that

      constituted a false police report and that he was never given an opportunity to

      defend the accusation. (See Ex. 14, WV Hearing Transcript.) This evidence and

      testimony were not contested by West Virginia Bar Counsel. (See id.)

     In the New York disciplinary order, the First Department accused Zappin of

      admitting to engaging in “threatening” behavior towards Justice Cooper. (See Ex.

      10, March 8, 2018 Decision and Order.) Zappin presented evidence and testimony

      that Justice Cooper filed a sham criminal proceeding against him in an attempt to

      further disparage him publicly, which included e-mails to multiple New York

      tabloids corroborating these assertions. (See Ex. 14, WV Hearing Transcript.) This

      evidence and testimony were not contested by West Virginia Bar Counsel. (See

      id.)

     In the New York disciplinary order, the First Department asserted that Zappin filed

      a false disciplinary complaint against Dr. Aaron Metrikin, the expert retained by

      the Attorney for the Child in Zappin v. Comfort (who actually never participated in

      the child custody trial). (See Ex. 10, March 8, 2018 Decision and Order.) Zappin

      presented evidence and testimony that Justice Cooper had made inaccurate and

      untruthful statements concerning his complaint to the New York Office of

      Professional Medical Conduct against Dr. Metrikin, which the First Department

      was apparently relying on in its order. (See Ex. 14, WV Hearing Transcript.)

      Additionally, he presented evidence and testimony that he was never given notice

      during the New York disciplinary proceeding that he was subject to discipline as to




                                      19
        Case 1:19-cv-10573-LGS Document 24 Filed 01/31/20 Page 20 of 45




               my complaint against Dr. Metrikin. (See id.) This evidence and testimony were

               not contested by West Virginia Bar Counsel. (See id.)

       23.     While the West Virginia reciprocal disciplinary proceeding is still pending and has

not yet been decided, the transcript of the hearing before the Hearing Subcommittee

unquestionably confirms that: (i) Zappin was subjected to an unconstitutional attorney disciplinary

proceeding in New York:        (ii) Zappin was denied constitutionally required notice and an

opportunity to be heard with respect to the assertions of attorney misconduct lodged against him

in New York; (iii) Justice Matthew Cooper was a biased and retaliatory arbiter determined to inflict

undue harm on Zappin; and (iv) the findings upon which Zappin was found guilty of attorney

misconduct on New York were fabricated, untrue and rendered without giving Zappin notice

and/or an opportunity to defend himself.

       C.      Plaintiff’s Standing and Defendants’ Abuse of Process and Involvement in the
               West Virginia Reciprocal Disciplinary Proceeding

       24.     While trying to stay in the shadows, Defendants appear to be deeply involved in

the West Virginia reciprocal disciplinary proceeding, primarily through their subordinate Staff

Attorney Kevin Doyle.

       25.     Despite the reciprocal disciplinary proceeding in West Virginia being well

underway since March 2018, the Grievance Committee sent a letter to the West Virginia Lawyer

Disciplinary Board in May 2018 informing the Board about the March 8, 2018 Decision and Order

from the First Department and requesting that reciprocal disciplinary proceedings be instituted

based on the order. (See Ex. 15, Grievance Committee Letter.) Upon information and belief, this

letter was sent to the West Virginia Lawyer Disciplinary Board at the direction and behest of

Dopico. Further at the time the letter was sent, Dopico was aware that Plaintiff had been subjected

to a sham unconstitutional attorney disciplinary proceeding in New York, that Zappin had been
                                                20
            Case 1:19-cv-10573-LGS Document 24 Filed 01/31/20 Page 21 of 45




fundamentally denied Due Process in that proceeding and that Zappin did not engage in the

conduct asserted by Justice Cooper in the February 29, 2016 custody decision or the First

Department’s March 8, 2018 disciplinary decision.

        26.      More importantly, Staff Attorney Kevin Doyle (again, Defendants’ subordinate)

has been in constant contact with Chief Lawyer for the West Virginia Lawyer Disciplinary Board,

Rachel Cipoletti. Indeed, Mr. Doyle and Ms. Cipoletti have exchanged information, coordinated

strategy and have worked hand-in-hand in attempting to have Zappin disciplined in West Virginia. 4

Indeed, Mr. Doyle (upon information and belief, on behalf of Defendants) has continued to press

and pressure Ms. Cipoletti that she should seek to have Zappin disbarred in West Virginia. As

part of this endeavor, both the Grievance Committee and Ms. Cipoletti continue to conceal

information from Zappin, including exculpatory information.                  This even includes the

communications between Ms. Cipoletti and Mr. Doyle, which are required disclosure under West

Virginia law. Regardless, Defendants and their subordinates are exercising a great deal of

influence over the West Virginia reciprocal disciplinary proceedings in an effort to further retaliate

against Zappin to have him disciplined and disbarred in that jurisdiction.

II.     Collateral Estoppel Disciplinary Proceedings as Utilized and Employed by
        Defendant Dopico, the Grievance Committee and the First Department are Facially
        Unconstitutional

        27.      Collateral estoppel attorney disciplinary proceedings in the First Department are

fundamentally and facially unconstitutional. This is all the more the case where the Grievance

Committee, led by Defendants, are using collateral estoppel disciplinary proceedings to retaliate,



        4
          Notably, the relationship between Kevin Doyle and Rachel Cipoletti goes so far that she
recommended an attorney for Mr. Doyle in a proceeding in West Virginia where Zappin sought and
obtained a restraining order against Mr. Doyle after he had sent Zappin numerous harassing and threatening
messages.

                                                   21
        Case 1:19-cv-10573-LGS Document 24 Filed 01/31/20 Page 22 of 45




ambush and trap attorneys on behalf of a corrupt state judicial system. Indeed, the Grievance

Committee is again and again bringing collateral estoppel disciplinary proceedings against

attorneys based on mere civil rulings where the attorney had no notice that they were subject to

disciplinary action when the civil ruling was made.          Then, within the collateral estoppel

disciplinary proceedings, the Grievance Committee and the First Department are manufacturing

rules and procedures on the fly to ensure that targeted attorneys have no opportunity to defend

themselves.   In other words, the Grievance Committee have developed collateral estoppel

disciplinary proceedings to impose perfunctory discipline on attorneys without having to abide by

its own rules set forth in 22 NYCRR 1240 et seq. and denying attorneys the basic tenets of Due

Process, i.e., notice and an opportunity to be heard.

       28.     As set forth below, collateral estoppel disciplinary proceedings have no basis in the

Rules for Attorney Disciplinary Matters codified in 22 NYCRR 1240 et seq. Instead, the rules,

procedures and Due Process safeguards in these collateral estoppel attorney disciplinary

proceedings are indeterminate, undefined and left largely to the whim of the Grievance Committee

and the First Department to craft on the fly and as they see fit. Inevitably, these rules, procedures

and safeguards are nonexistent and attorneys are denied their basic right to notice and an

opportunity to defend themselves. With the lack of consistent rules, procedures and Due Process

safeguards, the Grievance Committee and the First Department have turned these collateral

estoppel disciplinary proceedings into nothing more than rubber stamp perfunctory proceedings

that are wholly divorced from the rules set out in 22 NYCRR 1240 et seq. and bear more

resemblance to drumhead trials and kangaroo courts.

       29.     Indeed, the lack of uniform and pre-defined rules, policies, procedures and Due

Process safeguards governing collateral estoppel disciplinary proceedings have left them ripe for


                                                 22
        Case 1:19-cv-10573-LGS Document 24 Filed 01/31/20 Page 23 of 45




corruption by crooked actors in the Grievance Committee and the state judicial system. Collateral

estoppel disciplinary proceedings, something that is nowhere contemplated in the Rules for

Attorney Disciplinary Matters codified in 22 NYCRR 1240 et seq., are becoming a shortcut of the

Grievance Committee to target, harass and attack attorneys and their livelihood without proper

Due Process, where many of these attorneys are innocent of any misconduct and have merely

caught ire of the judiciary. In other words, collateral estoppel disciplinary proceedings, as

currently being used by the Grievance Committee, is nothing more than an instrument of

corruption. This is intolerable and must be declared unconstitutional.

       30.     First, Dopico and the Grievance Committee are instituting collateral estoppel

disciplinary proceedings in such a fashion as to deny attorneys their constitutional right to formal

charges. This is precisely what happened in the collateral estoppel disciplinary proceeding

initiated against Zappin. Neither Dopico nor the Grievance Committee deny that the proceeding

was initiated without serving Zappin formal charges as set forth in 22 NYCRR 1240 et seq.

       31.     The United States Supreme Court has held that since attorney disciplinary

proceedings are of a “quasi-criminal nature … [t]he charges must be known before the proceedings

commence” against an attorney. Ruffalo, 390 U.S. at 551. Upon information and belief, Dopico

and the Grievance Committee have routinely initiated collateral estoppel disciplinary proceedings

against attorneys without affording them formal charges. Such a practice has become a de facto

policy of the Grievance Committee and Dopico’s office. Collateral estoppel attorney disciplinary

proceedings initiated in such a fashion as to deny an attorney their right to formal charges are

necessarily and facially unconstitutional.

       32.     Second, Dopico and the Grievance Committee are instituting collateral estoppel

disciplinary proceedings against attorneys who had no notice in the underlying or prior proceeding


                                                23
        Case 1:19-cv-10573-LGS Document 24 Filed 01/31/20 Page 24 of 45




that they would be subject to perfunctory attorney discipline based on a civil ruling in the

underlying or prior proceeding. Given that collateral estoppel disciplinary proceedings are

dependent upon other prior litigation, attorneys are routinely and consistently being subjected to

collateral estoppel disciplinary proceedings without having been placed on notice in the prior

litigation that they may face disciplinary action based on the findings in the prior action and be

collaterally estopped from challenging those findings.

       33.     Once again, this is precisely what happened in the proceeding initiated against

Zappin. Neither Dopico nor the Grievance Committee deny that Zappin was never afforded notice

at any point during the Zappin v. Comfort child custody proceeding that Justice Cooper’s findings

could or would be later used preclusively against him in a disciplinary proceeding, much less a

collateral estoppel disciplinary proceeding divorced from the Rules Governing Attorney Matters

set forth in 22 NYCRR 1240 et seq. In other words, Zappin was unconstitutionally ambushed and

blindsided by the Grievance Committee’s collateral estoppel attorney disciplinary proceeding.

       34.     An attorney is fundamentally entitled to fair notice that he may face disciplinary

action in a proceeding. See Ruffalo, 390 U.S. at 551. Dopico and the Grievance Committee’s

institution of collateral estoppel disciplinary proceedings where an attorney had no notice (and

consequently, no opportunity to defend himself) in the underlying proceeding that he or she could

face disciplinary action in a preclusive collateral estoppel disciplinary action is facially

unconstitutional.   Upon information and belief, initiating collateral estoppel disciplinary

proceedings against attorneys regardless of whether they had prior notice of potential disciplinary

action in the underlying proceeding has become a de facto policy of the Grievance Committee and

Dopico’s office. This scheme necessarily and fundamentally violates Due Process as such

collateral estoppel proceedings are unconstitutional “traps” prohibited by the United States


                                                24
        Case 1:19-cv-10573-LGS Document 24 Filed 01/31/20 Page 25 of 45




Supreme Court. See Ruffalo, 390 U.S. at 551 (“The charge must be known before the proceedings

commence. They become a trap, when after they are underway, the charges are amended on the

basis of testimony of the accused. He can then be given no opportunity to expunge the earlier

statements and start afresh.”)

       35.     Third, collateral estoppel disciplinary proceedings as currently initiated and used

by Dopico, the Grievance Committee and the First Department deny attorneys their constitutional

right to meaningfully defend themselves in the context of a hearing before the disciplinary

authority and their constitutional right to a fact-finder. In these proceedings, attorneys are denied

their right to a fair hearing to present evidence in their defense before the disciplinary authority,

despite the fact that one is required by the Rules for Attorney Disciplinary Matters codified in 22

NYCRR 1240 et seq. In other words, attorneys subjected to such collateral estoppel disciplinary

proceedings are denied their right to present tangible evidence, to testify, to cross-examine adverse

witnesses, to compel testimony, to compel evidence, to call witnesses in their defense and to

present argument before the disciplinary authority. Instead, Defendant Dopico, the Grievance

Committee and the First Department unconstitutionally rely on civil proceedings and trials that

provide far less protections and Due Process safeguards than what an attorney would otherwise

have before the disciplinary authority. Indeed, Dopico, the Grievance Committee and the First

Department have lawlessly fashioned these proceedings without approval of the legislature or

rulemaking authority in such a way that an attorney subjected to a collateral estoppel disciplinary

proceeding has no outlet to challenge the merits of the accused misconduct, much less challenge

the merits of the accused misconduct before a disciplinary authority with rules and procedures that

provide far more stringent Due Process protections.




                                                 25
        Case 1:19-cv-10573-LGS Document 24 Filed 01/31/20 Page 26 of 45




       36.     Moreover, an accused attorney subjected to such a collateral estoppel disciplinary

proceeding has no right to a hearing to present evidence and testimony that collateral estoppel

should not be applied. In that same vein, an attorney subject to such a proceeding is necessarily

denied his right to a fact-finder with respect to the application of collateral estoppel. Rather,

collateral estoppel disciplinary proceedings as informally fashioned by Dopico, the Grievance

Committee and the First Department are perfunctory proceedings that take place before a panel of

the First Department entirely on paper. When there is a challenge to the application of collateral

estoppel in one of these proceedings, the First Department provides no means or mechanism to

allow an accused attorney to gather or present factual evidence or testimony in support of the

contention that collateral estoppel should not apply.

       37.     Once again, in the collateral estoppel proceeding initiated against Zappin, he was

afforded no hearing before a disciplinary authority either to contest the merits of the assertions of

misconduct levied against him or to present evidence and testimony in support of his contention

that collateral estoppel should not apply. In this respect, Zappin was denied his right to a fair

opportunity to be heard as well as his constitutional right to a fact-finder.

       38.     Upon information and belief, initiating collateral estoppel disciplinary proceedings

against attorneys where they are precluded from having a hearing on the merits before the

disciplinary authority has become the de facto practice in the First Department as utilized by

Dopico and the Grievance Committee. Likewise, upon information and belief, initiating collateral

estoppel disciplinary proceedings against attorneys where they are precluded from having a fact

hearing as to whether collateral estoppel should be applied has become the de facto practice in the

First Department as utilized by Dopico and the Grievance Committee. And, in such proceedings,

an attorney is necessarily denied his or her constructional right to a fact-finder before the


                                                  26
        Case 1:19-cv-10573-LGS Document 24 Filed 01/31/20 Page 27 of 45




disciplinary authority. Such collateral estoppel disciplinary proceedings necessarily infringe on

an attorney’s right to Due Process and are facially unconstitutional.

       39.     Fourth, as a corollary to the third stated contention above, the de facto rules and

procedures in collateral estoppel disciplinary matters are unconstitutionally inconsistent with the

Rules Governing Attorney Disciplinary Matters set forth in 22 NYCRR 1240 et seq. Put another

way, collateral estoppel disciplinary proceedings are facially unconstitutional where attorneys

subjected to such proceedings based on findings made in civil matters are provided far less Due

Process protections than what is provided to attorneys convicted of crimes.

       40.     This unconstitutionally inconsistent scheme is exemplified how the rules treat an

attorney convicted of a “serious crime” and “crime.” 22 NYCRR 1240.12(b)(1) provides the

following procedure for an attorney convicted of a non-serious crime:

       If the Committee concludes that the crime in question is not a felony or serious
       crime, it may take any action it deems appropriate pursuant to section 1240.7.

In other words, 22 NYCRR 1240.7 requires that the Grievance Committee serve the convicted

attorney with formal charges, entitles the convicted attorney to discovery, a contested evidentiary

hearing before a referee and written findings of fact. Similarly, 22 NYCRR 1240.12(c)(2) provides

that an attorney convicted of a “serious crime” is entitled to an opportunity to be heard, an

evidentiary show cause hearing as to why a final order imposing discipline should not be made

and a referral to a referee or judge for hearing and a written report and recommendation. In other

words, an attorney convicted of a serious crime under the rules is entitled to a contested evidentiary

hearing before a referee as to why he did not engage in misconduct and/or why he should not be

disciplined.

       41.     The rules are consequently in constitutional conflict with the scheme in collateral

estoppel attorney disciplinary proceedings brought by Dopico and the Grievance Committee,
                                                 27
        Case 1:19-cv-10573-LGS Document 24 Filed 01/31/20 Page 28 of 45




which take place in the First Department. While an attorney convicted of a “crime” or “serious

crime” is entitled to substantial procedural Due Process protections under the Rules Governing

Attorney Disciplinary Matters set forth in 22 NYCRR 1240 et seq. such as formal charges,

discovery and a contested hearing, not a single one of these safeguards exists for an attorney faced

with a collateral estoppel petition from the Grievance Committee based on a civil findings. This

is illustrated by the collateral estoppel disciplinary proceeding Zappin was subjected to by Dopico,

the Grievance Committee and the First Department.

       42.     It cannot be said that the collateral estoppel attorney disciplinary scheme as utilized

by Defendant Dopico and the Grievance Committee in the First Department is constitutional when

it affords overwhelming less Due Process protections and safeguards to an attorney facing

prosecution based on a civil findings – including denying the attorney his right to formal charges

and a contested hearing – than what the New York Rules Governing Attorney Disciplinary Matters

provide for an attorney convicted of a “crime” or “serious crime” beyond a reasonable doubt before

a criminal jury. As a result, the de facto policies, procedures and rules implemented in collateral

estoppel disciplinary proceedings are facially unconstitutional where they afford less Due Process

safeguards and protections to an attorney prosecuted based on a civil findings (where the burden

of proof is merely a preponderance of the evidence) than what is provided for an attorney

prosecuted based on a criminal conviction of a “crime” or “serious crime” (where the burden of

proof is far greater requiring a jury to convict a defendant beyond a reasonable doubt).

       43.     Fifth, collateral estoppel disciplinary proceedings in the First Department are

unconstitutionally vague because they wholly lack any rules, procedures or guidelines. There is

no authority in the Rules for Attorney Disciplinary Matters codified in 22 NYCRR 1240 et seq.

that provides any authority or jurisdiction for such proceedings. As a result, there are no rules or


                                                 28
        Case 1:19-cv-10573-LGS Document 24 Filed 01/31/20 Page 29 of 45




procedures that govern them. These facts have been conceded by Dopico and the Grievance

Committee. Indeed, these facts have been written about extensively by New York disciplinary

scholars:

       [T]he absence of procedural rules governing collateral estoppel [disciplinary
       proceedings] is a lacuna which ought to be filled … Just as procedural rules cover
       the process of determining the preclusive effect of a criminal conviction or
       discipline in a foreign jurisdiction (reciprocal jurisdiction), so too there should be
       rules governing the standards and procedures to be followed whenever a
       disciplinary or grievance committee applies for a determination of collateral
       estoppel following a civil finding of misconduct by a lawyer.

“’Dunn’: Collateral Estoppel and Attorney Discipline,” by Hal R. Lieberman (2015) available at

http://nylegalethics.attorney/dunn-collateral-estoppel-and-attorney-discipline.

       44.     As a result, an attorney does not know what types of civil findings may subject him

or her to discipline by collateral estoppel, what Due Process safeguards he or she is entitled to

during the proceeding or even what the manner and timeframe of the proceeding is supposed to

adhere to before the First Department.         Indeed, because collateral estoppel disciplinary

proceedings are not provided for in Rules for Attorney Disciplinary Matters codified in 22 NYCRR

1240 et seq., an attorney is not even afforded constitutionally adequate notice that he may be

subject to such a proceeding. Subjecting attorneys to proceedings that are entirely devoid of formal

rules and procedures must necessarily be facially unconstitutional as void for vagueness. See

Coats v. City of Cincinnati, 402 U.S. 611, 614 (U.S. 1971) (holding that a procedure or statute is

unconstitutionally void for vagueness if “it specifies no guide or standard at all”); see also Giacco

v. Pennsylvania, 322 U.S. 399, 402-03 (U.S. 1966) (holding that a law is void for vagueness “if it

is so vague and standard less that it leaves the public uncertain as to the conduct it prohibits or

leaves judges and jurors free to decide, without any legally fixed standard what is prohibited and

what is not in each particular case”); Greenville Women’s Clinic v. Comm’r SC Dept. of Health &


                                                 29
        Case 1:19-cv-10573-LGS Document 24 Filed 01/31/20 Page 30 of 45




Environmental Control, 317 F.3d 357, 367 (4th Cir. 2002) (holding that a regulation or procedure

is void for vagueness if “it is so standard less that it enable arbitrary and discriminatory

enforcement”).

       45.     Sixth, collateral estoppel disciplinary proceedings as utilized by Dopico and the

Grievance Committee are facially unconstitutional where the First Department issues effectively

one-to-two sentence decisions as to the application of collateral estoppel. Dopico and the

Grievance Committee have conceded that such orders are regularly issued, routine and the de facto

practice of the First Department in collateral estoppel disciplinary proceedings. (See Ex. 8, Doyle

Opposition.) These orders deprive a litigant of fair notice of the facts which the First Department

relied upon in finding the attorney guilty of attorney misconduct, particularly when such facts are

pertinent to imposing a sanction. Furthermore, where the decisions are devoid of any reasoning

or analysis, it deprives a litigant of his right to fair appellate review and/or review in other

jurisdictions where reciprocal discipline could be imposed. This is particularly so where a

complicated and fact intensive doctrine such as collateral estoppel is involved. As such, the First

Department’s perfunctory orders in collateral estoppel disciplinary decisions devoid of any factual

recitation, reasoning or analysis render such proceedings facially unconstitutional where such

orders are de facto practice by the First Department.

       46.     Lastly, as touched upon above, the Dopico and the Grievance Committee are

initiating collateral estoppel disciplinary proceedings against attorneys despite the fact that the

underlying civil action afforded them substantially less Due Process safeguards than they would

have otherwise received in a formal contested disciplinary proceeding under the Rules for Attorney

Disciplinary Matters. By way of example, collateral attorney disciplinary proceedings are being

asserted against attorneys who are the subject of adverse findings in matrimonial actions where


                                                30
        Case 1:19-cv-10573-LGS Document 24 Filed 01/31/20 Page 31 of 45




the attorney was not entitled to pre-trial disclosure, where the matrimonial court could rely on

hearsay from the Attorney for the Child and forensic custody evaluator and where the court

employed an indeterminate standard of “best interests of the child” in rendering a decision to name

a few examples. It goes without saying that an attorney would be afforded far more stringent Due

Process safeguards and procedures in an original proceeding before the disciplinary authority. See

22 NYCRR 1240 et seq.

       47.     It is fundamental infringement upon an attorney’s right to Due Process where

discipline is imposed on him based on a finding in a proceeding that afforded him substantially

less Due Process protections than what he would have otherwise received in an original action

before the disciplinary authority.    Upon information and belief, Dopico and the Grievance

Committee have a de facto policy of initiating collateral estoppel disciplinary proceedings against

attorneys regardless of whether the underlying proceeding afforded the attorney substantially less

Due Process safeguards and protections than what would be afforded to him in an original

disciplinary action brought under 22 NYCRR 1240 et seq. Such collateral estoppel disciplinary

proceedings are necessarily and fundamentally unconstitutional.

       48.     Based on these facts, which are by and large uncontested, the collateral estoppel

disciplinary scheme utilized and employed by Dopico as well as the Grievance Committee and the

First Department is facially unconstitutional. Zappin therefore requests that collateral estoppel

disciplinary proceedings be declared facially unconstitutional for the reasons set forth above.

III.   Zappin Is Entitled to the Production of Any and All Exculpatory Evidence in the
       Possession of Defendant Dopico, Defendant Collazo and the Grievance Committee

       49.     As set forth above in Section I, there is clear, convincing and quite frankly

overwhelming evidence that Zappin did not commit the acts asserted by Justice Cooper or the First

Department upon which attorney discipline was imposed. Indeed, there is reason to believe that
                                                31
            Case 1:19-cv-10573-LGS Document 24 Filed 01/31/20 Page 32 of 45




Dopico, Collazo and the Grievance Committee are in possession of a glut of documents and

evidence showing Zappin’s innocence with respect to the accusations of attorney misconduct

levied in the collateral estoppel disciplinary proceeding that was lodged against him. To put it

another way, Dopico, Collazo and the Grievance Committee are in possession of exculpatory

evidence.

        50.      Throughout the collateral estoppel disciplinary proceeding, Zappin requested that

the Grievance Committee produce all exculpatory evidence in its possession. (See, e.g., Ex. 3,

Zappin Motion.5) The Grievance Committee ignored Zappin’s requests. However, the Grievance

Committee never once denied that it was in possession of exculpatory evidence. (See, e.g., Ex. 4,

Doyle Opposition.)

        51.      In fact, the Grievance Committee did everything in its power to conceal any and all

information from Zappin. During the course of both the “sua sponte” investigation initiated in

October 20156 and the collateral estoppel disciplinary proceeding, the Grievance Committee failed

to produce a single document to Zappin. With respect to the “sua sponte” investigation, the

Grievance Committee, Dopico and his Staff Attorney Kevin Doyle unethically characterized it as

a “sua sponte” investigation despite the fact that it was apparently based on complaints made by

Justice Deborah Kaplan, Justice Matthew Cooper, Claire Comfort, Brian Comfort, Robert Wallack




        5
          Notably, Zappin requested that the First Department direct the Grievance Committee to produce
all exculpatory evidence within its possession. (See Ex. 3, Zappin Motion.) The First Department failed
to address Zappin’s request for relief. (See Ex. 10, March 8, 2019 Decision and Order.)
        6
           In October 2015, the Grievance Committee initiated a “sua sponte” investigation against Zappin.
(See Ex. 16, Sua Sponte Letter.) The investigation was brought in retaliation against Zappin for his filing
of the Court of Claims action against Justice Deborah Kaplan. The investigation resulted in no charges
and, as later admitted by Staff Attorney Kevin Doyle in a proceeding before the First Department in October
2017, there was no basis to assert Zappin had committed any acts of attorney misconduct as to the “sua
sponte” investigation.

                                                    32
        Case 1:19-cv-10573-LGS Document 24 Filed 01/31/20 Page 33 of 45




and Harriet Newman Cohen (all parties involved in the Zappin v. Comfort matrimonial action).

(See Ex. 16, Sua Sponte Letter.)       They characterized the investigation as “sua sponte” to

specifically prevent Zappin from obtaining any complaints filed by Justice Kaplan, Justice Cooper,

Ms. Comfort, Mr. Comfort, Mr. Wallack and Ms. Cohen as well as Staff Attorney Kevin Doyle’s

communications with them leading to the “sua sponte” investigation, which would have likely had

adverse effects on their positions in the ongoing litigations.

       52.     Similarly, Dopico, Collazo, Staff Attorney Kevin Doyle and the Grievance

Committee failed to serve Zappin with formal charges in connection with the collateral estoppel

disciplinary proceeding in an effort to avoid triggering any disclosure requirements set forth in 22

NYCRR 1240 et seq. Indeed, had formal charges been served under 22 NYCRR 1240 et req.,

disclosure would have been triggered requiring Defendant Dopico, Defendant Collazo and the

Grievance Committee to produce communications between the Grievance Committee and Justice

Cooper, Ms. Comfort, Mr. Comfort, Mr. Wallack, Ms. Cohen and David Evan Schorr. Many of

these communications would have negated any assertion of misconduct by Zappin and would have

been directly relevant to the issue of whether Zappin received a full and fair opportunity to be

heard in the Zappin v. Comfort child custody proceeding, the second prong of any collateral

estoppel analysis.

       53.     Upon information and belief, Zappin believes that Dopico, Collazo and the

Grievance Committee are in possession of exculpatory documents and communications exchanged

between the Grievance Committee (namely Staff Attorney Kevin Doyle) and Justice Matthew

Cooper. Upon information and belief, Zappin believes at least the following documents and

communications exist:




                                                 33
Case 1:19-cv-10573-LGS Document 24 Filed 01/31/20 Page 34 of 45




     Communications between Staff Attorney Kevin Doyle and Justice Cooper

      strategizing as to imposing the September 18, 2015 sanction on Zappin and

      subsequently opening up a disciplinary investigation against Zappin;

     Communications between Staff Attorney Doyle and Justice Cooper strategizing as

      to the Zappin v. Comfort child custody trial and the subsequent bringing of a

      collateral estoppel disciplinary proceeding against Zappin based on the findings

      from that trial;

     Communications between Staff Attorney Doyle and Justice Cooper discussing and

      strategizing with respect to the Zappin v. Comfort financial trial that took place in

      June 2016;

     Communications between Staff Attorney Doyle and Justice Cooper discussing and

      strategizing with respect to Justice Cooper seeking criminal charges against Zappin.

      In connection with that, communications between Staff Attorney Doyle and Justice

      Cooper discussing Staff Attorney Doyle accusing Zappin of filing a false police

      report against Ms. Comfort in Washington, DC within the collateral estoppel

      disciplinary proceeding to be used as evidence in the criminal proceeding Justice

      Cooper filed against Zappin accusing him of false reporting; and

     Documents and communications in the possession of Staff Attorney Kevin Doyle

      and Dopico evidencing that Justice Cooper’s findings in the February 29, 2016

      Zappin v. Comfort custody decision lacked factual substance and merit and that the

      findings were largely fabricated.




                                          34
        Case 1:19-cv-10573-LGS Document 24 Filed 01/31/20 Page 35 of 45




To the extent any exculpatory communications, documents and/or evidence exists in connection

with Staff Attorney Kevin Doyle and his communications or interactions with Justice Matthew

Cooper, Due Process requires that they be produced to Zappin.

       54.       Upon information and belief, Zappin believes that Dopico, Collazo and the

Grievance Committee are in possession of exculpatory documents and communications exchanged

between the Grievance Committee (namely Staff Attorney Kevin Doyle) and Claire Comfort,

Brian Comfort, Robert Wallack and Harriet Newman Cohen. Upon information and belief, Zappin

believes at least the following documents and communications exist:

                Communications between Staff Attorney Kevin Doyle and Ms. Comfort, Mr.

                 Comfort, Mr. Wallack and/or Ms. Cohen strategizing as to the Zappin v. Comfort

                 proceeding, how to trigger Justice Cooper imposing sanctions against Zappin and

                 subsequently opening up a disciplinary investigation against Zappin;

                Communications between Staff Attorney Kevin Doyle and Ms. Comfort, Mr.

                 Comfort, Mr. Wallack and/or Ms. Cohen strategizing as to the Zappin v. Comfort

                 child custody proceeding and how to use to the proceeding to bring subsequent

                 disciplinary action against Zappin;

                Documents and communications in the possession of Staff Attorney Kevin Doyle

                 and Dopico showing that suppressed information and evidence pertaining to

                 unethical and unlawful conduct by Ms. Comfort, Mr. Comfort, Mr. Wallack and/or

                 Ms. Cohen in an effort to bring disciplinary action against Zappin; and

                Documents and communications in the possession of Staff Attorney Kevin Doyle

                 and Dopico evidencing that Ms. Comfort, Mr. Comfort, Mr. Wallack and/or Ms.

                 Cohen entered into a de facto scheme with Staff Attorney Doyle to unjustly and

                                                 35
         Case 1:19-cv-10573-LGS Document 24 Filed 01/31/20 Page 36 of 45




                   unlawfully bring disciplinary action against Zappin and to manipulate the Zappin

                   v. Comfort matrimonial proceeding to accomplish this goal.

To the extent any exculpatory communications, documents and/or evidence exists in connection

with Staff Attorney Kevin Doyle and his communications or interactions Claire Comfort, Brian

Comfort, Robert Wallack and/or Harriet Newman Cohen, Due Process requires that they be

produced to Zappin.

         55.       Upon information and belief, Zappin believes that Dopico, Collazo and the

Grievance Committee are in possession of exculpatory documents and communications exchanged

between the Grievance Committee (namely Staff Attorney Kevin Doyle) and David Schorr. Upon

information and belief, Zappin believes at least the following documents and communications

exist:

                  Documents and communications between Staff Attorney Kevin Doyle and Mr.

                   Schorr evidencing a scheme whereby Mr. Schorr would delete exculpatory

                   evidence in his possession (i.e., the metadata to Claire Comfort’s purported

                   domestic violence photographs);

                  Documents and communications between Staff Attorney Kevin Doyle and Mr.

                   Schorr evidencing a scheme whereby Mr. Schorr would take certain actions in the

                   Zappin v. Comfort proceeding to the detriment of Zappin in return for favorable

                   treatment by the Grievance Committee in Mr. Schorr’s own disciplinary

                   proceeding; and

                  Documents and communications between Staff Attorney Kevin Doyle and Mr.

                   Schorr evidencing a scheme whereby Mr. Schorr would refuse to undertake any

                   action that would assist Zappin in the collateral estoppel disciplinary action in

                                                  36
        Case 1:19-cv-10573-LGS Document 24 Filed 01/31/20 Page 37 of 45




               return for favorable treatment by the Grievance Committee in Mr. Schorr’s own

               disciplinary proceeding.

To the extent any exculpatory communications, documents and/or evidence exists in connection

with Staff Attorney Kevin Doyle and his communications or interactions David Schorr, Due

Process requires that they be produced to Zappin.

       56.     Upon information and belief, Zappin believes that Dopico, Collazo and the

Grievance Committee are in possession of exculpatory documents, materials and communications

relating to Collazo’s execution of the affirmation accompanying the April 22, 2016 collateral

estoppel petition filed in Matter of Zappin. Specifically, Zappin believes that Dopico, Collazo and

the Grievance Committee are in possession of documents, materials and communications that tend

to show Collazo, Dopico and Staff Attorney Doyle were aware that the Justice Cooper’s findings

relied upon in the April 22, 2016 collateral estoppel petition lacked factual merit and substance

and that they were effectively fabricated by Justice Cooper. Due process requires that these

documents be produced to Zappin.

       57.     Upon information and belief, Zappin believes that Dopico, Collazo and the

Grievance Committee are in possession of other materials, documents and communications that

may exculpate Zappin in connection with the accusations of attorney misconduct in the collateral

estoppel disciplinary proceeding initiated against him as well as in the reciprocal disciplinary

action currently pending in West Virginia.

       58.     Zappin asserts that it is a violation of Due Process for Dopico, Collazo and the

Grievance Committee to withhold and fail to produce exculpatory evidence in their possession.




                                                37
         Case 1:19-cv-10573-LGS Document 24 Filed 01/31/20 Page 38 of 45




                              COUNT I:
VIOLATION OF THE FIFTH AND FOURTEENTH AMENDMENTS – DUE PROCESS
                       (Defendant Jorge Dopico)

        59.         Zappin re-alleges and incorporates by reference paragraphs 1 - 58 as if fully set

forth herein.

        60.         Defendant Dopico, by and through his position as Chief Attorney for the Attorney

Grievance Committee for the First Judicial Department, has perpetuated and undertaken a scheme

of prosecuting attorneys through the use of the doctrine of collateral estoppel that is facially

unconstitutional.

        61.         The collateral estoppel attorney disciplinary scheme utilized and employed by

Defendant Dopico systematically denies attorneys their constitutional right to formal notice of

charges as well as a meaningful opportunity to defend themselves.

        62.         The collateral estoppel attorney disciplinary scheme utilized and employed by

Defendant Dopico denies attorneys their constitutional right to a hearing before the disciplinary

authority, their constitutional right to present evidence and testimony negating the application of

collateral estoppel and their right to a fact-finder.

        63.         The collateral estoppel attorney disciplinary scheme utilized and employed by

Defendant Dopico is unconstitutionally inconsistent with the Rules Governing Attorney

Disciplinary Matters set forth in 22 NYCRR 1240 et seq.

        64.         The collateral estoppel attorney disciplinary scheme is unconstitutionally vague

as there are no rules, procedures or guidelines sufficient to place an attorney on notice that he may

be subject to such a proceeding or what rules and procedures are to applied in such a proceeding.




                                                   38
        Case 1:19-cv-10573-LGS Document 24 Filed 01/31/20 Page 39 of 45




As a result, collateral estoppel disciplinary proceedings in the First Department have no

mechanism to ensure consistent Due Process safeguards are employed in such proceedings.

       65.       The collateral estoppel attorney disciplinary scheme is facially unconstitutional

where an attorney subject to such a proceeding based on a civil finding is afforded substantially

less Due Process safeguards than an attorney subject to a disciplinary action based on a conviction

of a crime or “serious crime.”

       66.       The collateral estoppel attorney disciplinary scheme is facially unconstitutional

where the doctrine of collateral estoppel is being systematically used to find attorneys guilty of

professional misconduct based on findings in civil proceedings where such civil proceedings

afford an attorney substantially less Due Process safeguards than what an attorney would have

received in a formal contested disciplinary proceeding.

       67.       As a consequence, Zappin requests that the Court declare the collateral estoppel

attorney disciplinary scheme employed by the Attorney Grievance Committee for the First Judicial

Department and the Supreme Court of the State of New York, Appellate Division, First

Department facially unconstitutional.

                              COUNT II:
VIOLATION OF THE FIFTH AND FOURTEENTH AMENDMENTS – DUE PROCESS
                     (Defendants Dopico and Collazo)

       68.       Zappin re-alleges and incorporates by reference paragraphs 1 - 67 as if fully set

forth herein.

       69.       Upon information and belief, Defendant Dopico and Defendant Collazo by virtue

of their position at the Attorney Grievance Committee for the First Judicial Department are in

possession (actually and constructive) of exculpatory documents, materials, communications and




                                                39
        Case 1:19-cv-10573-LGS Document 24 Filed 01/31/20 Page 40 of 45




evidence tending to show that Zappin is not guilty of the attorney misconduct set forth in the First

Department’s March 8, 2018 Decision and Order in Matter of Zappin.

       70.          Such exculpatory documents, materials, communications and evidence were

relevant to the Matter of Zappin proceeding. The failure of Defendant Dopico and Defendant

Collazo to produce such information infringed on Zappin’s constitutional right to Due Process.

       71.          Such exculpatory documents, materials, communications and evidence are

relevant to the current reciprocal disciplinary proceeding Zappin is facing in West Virginia. The

failure of Defendant Dopico and Defendant Collazo to produce such information infringed on

Zappin’s constitutional right to Due Process.

       72.          As a consequence, Zappin requests that the Court declare Defendants’

withholding and failure to produce exculpatory evidence with respect to Zappin in

unconstitutional.     Zappin further requests that the Court direct Defendants to produce all

exculpatory evidence in their possession (actual and constructive), custody and/or control.

                                      COUNT III:
        42 U.S.C. § 1983 – FAILURE TO PRODUCE EXCULPATORY EVIDENCE
                             (Defendants Dopico and Collazo)

       73.          Zappin re-alleges and incorporates by reference paragraphs 1 - 72 as if fully set

forth herein.

       74.          As set forth above, Defendants Dopico and Collazo are in possession of

exculpatory evidence as it relates to the assertions of attorney misconduct in the collateral estoppel

proceeding Matter of Zappin.

       75.          Defendants Dopico and Collazo have a constitutional duty to produce exculpatory

evidence to an attorney subjected to a attorney disciplinary proceeding. Defendants have failed

fulfil their constitutional duty to produce to Zappin the exculpatory evidence in their possession.


                                                  40
        Case 1:19-cv-10573-LGS Document 24 Filed 01/31/20 Page 41 of 45




In doing so, Defendants have violated Plaintiff’s constitutional rights, including but not limited to

his right to Due Process.

       76.       At all times, Defendants Dopico and Collazo engaged in the actions violating

Zappin’s constitutional rights while acting under color of state law in their capacity as Chief

Attorney and Chairman, respectively, of the Attorney Grievance Committee for the First Judicial

Department.

       77.       As a result of Defendant Dopico and Collazo’s failure to produce exculpatory

documents to Zappin as constitutionally required, Zappin has suffered damages. Such exculpatory

evidence was material to Zappin’s defense in the New York collateral estoppel disciplinary

proceeding as well as the Zappin’s defense in the reciprocal disciplinary proceeding currently

pending in West Virginia. Zappin seeks damages pursuant to 42 U.S.C. § 1983 in an amount to

be determined at trial.

                                           COUNT IV:
                            42 U.S.C. § 1983 – ABUSE OF PROCESS
                                (Defendants Dopico and Collazo)

       78.       Zappin re-alleges and incorporates paragraphs 1 – 77 as if fully set forth herein.

       79.       As set forth above, Defendants Dopico and Collozo, either personally or through

their subordinates, representatives and counsel, have engaged in unlawful, tortious and abusive

actions in violation of Plaintiff’s constitutional rights with respect to the reciprocal disciplinary

proceeding initiated against Zappin in West Virginia as a result of the collateral estoppel

disciplinary action filed against him by Defendants in the First Department. Namely, Defendants

have effectively filed a complaint in the form of their May 2018 letter to the West Virginia Lawyer

Disciplinary Board requesting that reciprocal discipline be imposed on Zappin.              Further,

Defendants, both personally and through their subordinates, have interfered with the proceedings


                                                 41
        Case 1:19-cv-10573-LGS Document 24 Filed 01/31/20 Page 42 of 45




by coordinating, strategizing and pressuring West Virginia Disciplinary Counsel to seek reciprocal

discipline, namely disbarment, and threaten new disciplinary charges. As a result of the May 2018

letter and Defendants’ continued interference, Zappin continues to be subjected to a reciprocal

disciplinary proceeding in West Virginia and faces potential attorney discipline in West Virginia.

       80.       Defendants Dopico and Collazo are aware that Zappin was subjected to an

unconstitutional proceeding in the New York collateral estoppel disciplinary proceeding, that

Zappin was denied Due Process in the New York collateral estoppel disciplinary proceeding and

that Zappin did not engage in the conduct set forth in Justice Cooper’s February 29, 2016 child

custody decision relied upon in the April 22, 2016 Collateral Estoppel Petition or in the March 8,

2018 disciplinary decision of the First Department in Matter of Zappin.

       81.       Defendants Dopico and Collazo have engaged in the unlawful, tortious and

abusive actions violating Zappin’s constitutional rights for an ulterior, collateral and/or improper

purpose. This ulterior, collateral and/or improper purpose is predominantly to retaliate against

Zappin for his exercising his First Amendment right to petition and right to free speech.

       82.       At all times, Defendants Dopico and Collazo engaged in the unlawful, tortious

and abusive actions violating Zappin’s constitutional rights while acting under color of state law

in their capacity as Chief Counsel and Chairman, respectively, of the Attorney Grievance

Committee for the First Judicial Department.

       83.       As a result, Zappin has suffered damages as a result of Defendant Dopico and

Collazo’s tortious conduct. Zappin seeks damages pursuant to 42 U.S.C. § 1983 in an amount to

be determined at trial.




                                                42
        Case 1:19-cv-10573-LGS Document 24 Filed 01/31/20 Page 43 of 45




                                        COUNT V:
                  42 U.S.C. § 1983 – CONSPIRACY ABUSE OF PROCESS
                               (Defendants Dopico and Collazo)

       84.       Zappin re-alleges and incorporates paragraphs 1 – 83 as if fully set forth herein.

       85.       As set forth above, Defendants Dopico and Collozo, either personally or through

their subordinates, representatives and counsel, have engaged in unlawful, tortious and abusive

actions in violation of Plaintiff’s constitutional rights with respect to the reciprocal disciplinary

proceeding initiated against Zappin in West Virginia as a result of the collateral estoppel

disciplinary action filed against him by Defendants in the First Department. Defendants, both

personally and through their subordinates, have conspired with West Virginia Disciplinary

Counsel to unjustly and wrongfully seek reciprocal discipline, namely disbarment against Zappin.

As a result of this ongoing conspiracy, Zappin continues to be subjected to a reciprocal disciplinary

proceeding in West Virginia and faces potential attorney discipline in West Virginia.

       86.       Defendants Dopico and Collazo as well as their co-conspirator West Virginia

Disciplinary Counsel are aware that Zappin was subjected to an unconstitutional proceeding in the

New York collateral estoppel disciplinary proceeding, that Zappin was denied Due Process in the

New York collateral estoppel disciplinary proceeding and that Zappin did not engage in the

conduct set forth in Justice Cooper’s February 29, 2016 child custody decision relied upon in the

April 22, 2016 Collateral Estoppel Petition or in the March 8, 2018 disciplinary decision of the

First Department in Matter of Zappin. As set forth above in this Complaint, neither Defendants

nor West Virginia Disciplinary Counsel deny these facts.

       87.       Defendants Dopico and Collazo have engaged in the unlawful, tortious and

abusive actions violating Zappin’s constitutional rights for an ulterior, collateral and/or improper




                                                 43
           Case 1:19-cv-10573-LGS Document 24 Filed 01/31/20 Page 44 of 45




purpose. This ulterior, collateral and/or improper purpose is predominantly to retaliate against

Zappin for his exercising his First Amendment right to petition and right to free speech.

       88.       At all times, Defendants Dopico and Collazo engaged in the unlawful, tortious

and abusive actions violating Zappin’s constitutional rights while acting under color of state law

in their capacity as Chief Attorney and Chairman, respectively, of the Attorney Grievance

Committee for the First Judicial Department

       89.       As a result, Zappin has suffered damages as a result of Defendant Dopico and

Collazo’s tortious conduct. Zappin seeks damages pursuant to 42 U.S.C. § 1983 in an amount to

be determined at trial.

                                  JURY TRIAL DEMANDED

       Plaintiff Anthony Zappin demands a jury trial on all issues which may be properly tried

by a jury.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Anthony Zappin prays that this Court:

       (a) Enter judgment in favor of Plaintiff against Defendants;

       (b)      Enter judgment awarding Plaintiff declaratory relief that the collateral estoppel

attorney disciplinary scheme employed by the Attorney Grievance Committee for the First Judicial

Department and the Supreme Court of the State of New York, Appellate Division, First

Department is facially unconstitutional;

       (c)      Enter judgment declaring that the Defendants’ withholding of exculpatory evidence

as to Plaintiff in the attorney disciplinary proceeding Matter of Zappin is unconstitutional and

directing the production of all exculpatory evidence in Defendants’ possession, custody and

control;


                                                44
        Case 1:19-cv-10573-LGS Document 24 Filed 01/31/20 Page 45 of 45




       (d)     Enter judgment award Plaintiff compensatory damages on Counts III-V to

compensate Plaintiff for Defendants’ activity complained of herein and for any injury complained

of herein, inclusive of interest and costs, in an amount to be determine a trial;

       (e)     Enter judgment awarding punitive, exemplary, enhanced and/or treble damages as

allowed by applicable state and federal law in an amount to be determined at trial;

       (f)      Enter judgment awarding Plaintiff his fees and costs reasonably incurred in this

action as allowed by applicable state and federal law; and

       (g) Order such other relief that the Court deems just and proper.



Dated: January 31, 2020
       Huntington, WV




                                                              ___________________________
                                                              ANTHONY ZAPPIN
                                                              1827 Washington Blvd.
                                                              Huntington, WV 25701
                                                              (843) 520-6303 (tel.)
                                                              anthony.zappin@gmail.com
                                                              Plaintiff, Pro Se




                                                 45
